Exhibit 10.18

ACCRETIVE HEALTH, INC.

401 N. Michigan Avenue

Suite 2700

Chicago, Illinois 60611

April 27, 2013

Mr. Joseph Flanagan

 

Re: Offer Letter

Dear Joe:

On behalf of Accretive Health, Inc. (the “Company”), we are pleased to offer you
this letter agreement (this “Agreement”), which sets forth all of the terms and
conditions of your employment with the Company.

 

1. At-Will Employment. Your employment with the Company under this Agreement
will commence on approximately May 24, 2013 and will continue for an indefinite
term. Your employment with the Company will be “at-will,” and will be terminable
by you or the Company at any time and for any reason (or no reason), subject to
the terms and conditions hereof.

 

2. Title and Reporting. During the term of your employment with the Company, you
will serve as the Chief Operating Officer of the Company and you will report
directly to the Chief Executive Officer of the Company.

 

3. Duties and Responsibilities. You will have the duties and responsibilities
that are normally associated with the position described above and such
additional executive responsibilities as may be prescribed by the Board of
Directors of the Company or the Chief Executive Officer of the Company from time
to time that are not materially inconsistent with your position. During your
period of employment, you will devote substantially all of your business time,
energy and efforts to your obligations hereunder and to the affairs of the
Company; provided that the foregoing will not prevent you from (i) participating
in charitable, civic, educational, professional, community or industry affairs,
and (ii) managing your passive personal investments, in each case, so long as
such activities, individually or in the aggregate, do not materially interfere
with your duties hereunder or create a potential business or fiduciary conflict.

 

4. Base Salary. You will receive a base salary at a rate of $595,000 per annum,
which will be paid in equal installments in accordance with the Company’s normal
payroll practices as in effect from time to time. Your base salary will be
subject to review each year for possible increase (but not decrease) by the
Board of Directors of the Company in its sole discretion. The base salary as
determined herein from time to time will constitute “Base Salary” for purposes
of this Agreement.



--------------------------------------------------------------------------------

5. Annual Bonus. You will be eligible to receive an annual cash incentive award
in respect of each calendar year that ends during the period of your employment
with the Company based on the achievement of performance goals established by
the Board of Directors of the Company (or its Compensation Committee). The
target amount of any such award will be at least $595,000 (i.e., 100% of the
Base Salary earned by you for the calendar year in question (pro rated for any
partial year). The amount to be paid for any calendar year (which amount may be
less, or more, than the target amount) will be determined in good faith to the
Board of Directors of the Company (or its Compensation Committee), and any
amount earned will be paid to you in the calendar year following the calendar
year to which such award relates at the same time annual cash incentive awards
are paid to other senior executives of the Company. The Company generally
targets payment of annual cash incentive awards on or about March 15th of the
calendar year following the calendar year for which such awards are earned.

 

6. Sign-On Bonus. You will receive a cash payment in an amount equal to $400,000
(the “Sign-On Bonus”), payable within thirty (30) days following your first day
of employment with the Company, subject to your continued employment with the
Company at such time. In the event that your employment with the Company
terminates as a result of a termination by the Company for “Cause” (as defined
in Section 9(b)(i) hereof) or by you without “Good Reason” (as defined in
Section 9(b)(iii) hereof) at any time within a period of one (1) year following
your first day of employment with the Company, you will be required to repay to
the Company an amount equal to a pro rata portion of the Sign-On Bonus
(determined by multiplying the amount of the Sign-On Bonus by a fraction, the
numerator of which is the number of days remaining in the one (1)-year period
after your first day of employment with the Company following the date of such
termination and the denominator of which is 365). Such amount will be repaid to
the Company, if applicable, no later than thirty (30) days following such
termination date and, at the Company’s election, the Company may offset such
amount against any amount otherwise owed to you by the Company, subject to the
limitations of applicable law and the provisions of Section 16(e) hereof.

 

7. Sign-On Equity Awards. Contemporaneously with your commencement of employment
with the Company, you will be granted the following Company equity awards:

 

  (a) An employment inducement, nonstatutory stock option to purchase 800,000
shares of the Company’s common stock to be subject to such terms and conditions
as are set forth in a nonstatutory stock option agreement substantially in the
form attached hereto as Exhibit A.

 

  (b) An employment inducement award of 400,000 restricted shares of the
Company’s common stock to be subject to such terms and conditions as are set
forth in a restricted stock award agreement substantially in the form attached
hereto as Exhibit B.

 

8.

Employee Benefits. You will be entitled to participate in the employee and
fringe benefit plans and programs (including, without limitation, health,
retirement and vacation

 

2



--------------------------------------------------------------------------------

  programs) of the Company in effect during your employment that are generally
available to the senior management of the Company, subject to and on a basis
consistent with the terms, conditions and overall administration of such plans
and programs. In addition, you will be entitled to relocation benefits
commensurate with your position, in accordance with the Company’s relocation
program as in effect from time to time, and a one-time payment of $30,000 (less
required deductions) for relocation expenses.

 

9. Termination.

 

  (a) Your employment with the Company and its subsidiaries will terminate
(i) upon your written notice to the Company of a termination for Good Reason,
(ii) upon your thirty (30) days’ prior written notice to the Company of your
voluntary termination of employment without Good Reason (which the Company may,
in its sole discretion, make effective earlier than any notice date),
(iii) immediately upon your death or upon written notice by the Company to you
of a termination of employment for Cause or without Cause (other than for death
or “Disability” (as defined in Section 9(b)(ii) hereof)), or (iv) upon ten
(10) days’ prior written notice by the Company to you of your termination of
employment due to Disability.

 

  (b) For purposes of this Agreement:

 

  (i) “Cause” means: (A) your conviction of, or plea of guilty or nolo
contendere to, a felony; (B) in carrying out your duties hereunder, your
engaging in conduct that constitutes gross neglect or willful misconduct and
that, in either case, results in material economic or reputational harm to the
Company; (C) your willful breach of any provision of this Agreement or any
applicable non-disclosure, non-competition, non-solicitation or other similar
restrictive covenant obligation owed to the Company, and such breach results in
material economic or reputational harm to the Company; (D) your repeated
refusal, or failure to undertake good faith efforts, to perform your material
duties and responsibilities hereunder for the Company; or (E) your engaging in
willful misconduct resulting in or intended to result in direct personal gain to
you at the Company’s expense.

 

  (ii) “Disability” means you have been unable, with or without reasonable
accommodation and due to physical or mental incapacity, to substantially perform
your duties and responsibilities hereunder for a period of one hundred eighty
(180) days in any three hundred, sixty-five (365)-day period.

 

  (iii)

“Good Reason” means the occurrence of any of the following events, without your
express written consent, unless such events are fully corrected in all material
respects by the Company within thirty (30) days following your written notice to
the Company: (A) material diminution in your duties, authorities or
responsibilities, including, without limitation, any change to the Company’s
reporting structure that would require you to

 

3



--------------------------------------------------------------------------------

  report directly to someone other than the Chief Executive Officer or the
Company’s Board of Directors (other than temporarily while physically or
mentally incapacitated or as required by applicable law), (B) any relocation of
your principal office, or principal place of employment, to a location that is
more than forty (40) miles from its location in Chicago, Illinois, as of the
date hereof; or (C) any material breach by the Company of its material
obligations hereunder. You must provide the Company with a written notice
detailing the specific circumstances alleged to constitute Good Reason within
ninety (90) days after the first occurrence of such circumstances, and actually
terminate employment within thirty (30) days following the expiration of the
Company’s thirty (30)-day cure period described above. Otherwise, you will be
deemed to have irrevocably waived any claim of such circumstances as “Good
Reason”.

 

10. Severance.

 

  (a) In the event of your termination of employment from the Company by reason
of your death, Disability, voluntary resignation without Good Reason or by the
Company for Cause, you will be entitled to receive (i) any unpaid Base Salary
through the date of termination, (ii) except in the case of your termination by
the Company for Cause, any annual bonus earned but unpaid with respect to the
fiscal year ending on or preceding the date of termination, payable at the same
time as it would have been paid had you not undergone a termination of
employment; (iii) reimbursement in accordance with applicable Company policy for
any unreimbursed business expenses incurred through the date of termination;
(iv) any accrued but unused vacation time in accordance with Company policy, and
(v) all other payments, benefits or fringe benefits to which you are entitled
under the terms of any applicable compensation or equity arrangement or employee
benefit plan or program of the Company (collectively, Sections 10(a)(i) through
10(a)(v) hereof will be hereafter referred to as the “Accrued Benefits”).

 

  (b) In the event of your termination of employment from the Company by you for
Good Reason or by the Company without Cause, the Company shall pay or provide
you with the following severance benefits:

 

  (i) the Accrued Benefits;

 

  (ii) subject to your continued compliance with all of your post-termination
obligations to the Company, an amount equal to your monthly Base Salary rate,
paid monthly for a period of twelve (12) months following such termination; and

 

  (iii)

subject to (A) your timely election of continuation coverage under the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”),
(B) your continued copayment of premiums at the same level and cost to you as if
you were an employee of the Company (excluding, for purposes of calculating
cost, an employee’s ability to pay

 

4



--------------------------------------------------------------------------------

  premiums with pre-tax dollars), and (C) your continued compliance with all of
your post-termination obligations to the Company, continued participation in the
Company’s group health plan (to the extent permitted under applicable law and
the terms of such plan) which covers you (and your eligible dependents) for a
period of twelve (12) months following such termination at the Company’s
expense; provided that you are eligible and remain eligible for COBRA coverage;
and provided, further, that in the event that you obtain other employment that
offers group health benefits, such continuation of coverage by the Company will
immediately cease. Notwithstanding the foregoing, the Company will not be
obligated to provide the foregoing continuation coverage if it would result in
the imposition of excise taxes on the Company for failure to comply with the
nondiscrimination requirements of the Patient Protection and Affordable Care Act
of 2010, as amended, and the Health Care and Education Reconciliation Act of
2010, as amended (to the extent applicable).

 

  (c) Payment of all amounts described in this Section 10 other than the Accrued
Benefits (the “Severance Payments”) will only be payable if you deliver to the
Company and do not revoke a general release of claims in favor of the Company
and its affiliates in a form reasonably satisfactory to the Company. Such
release must be executed and delivered (and no longer subject to revocation, if
applicable) within sixty (60) days following termination. To the extent that
payment of any amount of the Severance Payments constitutes “nonqualified
deferred compensation” for purposes of “Code Section 409A” (as defined in
Section 16 hereof), any such payment scheduled to occur during the first sixty
(60) days following the termination of employment will not be paid until the
sixtieth (60th) day following such termination of employment and will include
payment of any amount that was otherwise scheduled to be paid prior thereto.

 

11. Proprietary Interests Protection Agreement. As a condition to your
employment, you will execute the Company’s standard Proprietary Interests
Protection Agreement substantially in the form attached hereto as Exhibit C.

 

12. No Assignments. This Agreement is personal to each of the parties hereto.
Except as provided herein, no party may assign or delegate any right or
obligation hereunder without first obtaining the written consent of the other
party hereto. The Company may assign this Agreement to any successor to all or
substantially all of the business and/or assets of the Company, provided that
the Company will require such successor to expressly assume and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. As used in this
Agreement, “Company” will mean the Company and any successor to its business
and/or assets, which assumes and agrees to perform the duties and obligations of
the Company under this Agreement by operation of law or otherwise.

 

13. Withholding Taxes. The Company may withhold from any and all amounts payable
to you hereunder such federal, state and local taxes as may be required to be
withheld pursuant to any applicable law or regulation.

 

5



--------------------------------------------------------------------------------

14. Governing Law. The terms of this Agreement and your employment with the
Company will be governed by the laws of the State of Illinois, without giving
effect to the conflicts of laws principles thereof.

 

15. Indemnification and Liability Insurance. The Company will provide you with
indemnification protection and directors’ and officers’ liability insurance
coverage to the same extent as the Company covers its other officers and
directors. These obligations will survive the termination of your employment
with the Company. In addition to the foregoing, contemporaneously with your
commencement of employment with the Company, you and the Company will sign the
Company’s standard form of indemnification agreement on the same basis as all
other current officers and directors of the Company.

 

16. Section 409A Compliance.

 

  (a) The intent of the parties is that payments and benefits under this
Agreement comply with, or be exempt from, Internal Revenue Code Section 409A and
the regulations and guidance promulgated thereunder (collectively “Code
Section 409A”) and, accordingly, to the maximum extent permitted, this Agreement
will be interpreted to be in compliance therewith. To the extent that any
provision hereof is modified in order to comply with Code Section 409A, such
modification will be made in good faith and will, to the maximum extent
reasonably possible, maintain the original intent and economic benefit to you
and the Company of the applicable provision without violating the provisions of
Code Section 409A. In no event whatsoever will the Company be liable for any
additional tax, interest or penalty that may be imposed on you by Code
Section 409A or for damages for failing to comply with Code Section 409A.

 

  (b) A termination of employment will not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amount or benefit that is considered “nonqualified deferred compensation” under
Code Section 409A upon or following a termination of employment unless such
termination is also a “separation from service” within the meaning of Code
Section 409A and, for purposes of any such provision of this Agreement,
references to a “termination,” “termination of employment” or like terms will
mean “separation from service.” If you are deemed on the date of termination to
be a “specified employee” within the meaning of that term under Code
Section 409A(a)(2)(B), then with regard to any payment or the provision of any
benefit that is considered “nonqualified deferred compensation” under Code
Section 409A payable on account of a “separation from service,” such payment or
benefit will be made or provided at the date which is the earlier of (A) the
expiration of the six (6)-month period measured from the date of your
“separation from service,” and (B) the date of your death, to the extent
required under Code Section 409A. Upon the expiration of the foregoing delay
period, all payments and benefits delayed pursuant to this section will be paid
or reimbursed to you in a lump sum and all remaining payments and benefits due
under this Agreement (if any) will be paid or provided in accordance with the
normal payment dates specified for them herein.

 

6



--------------------------------------------------------------------------------

  (c) With regard to any provision herein that provides for reimbursement of
costs and expenses or in-kind benefits, except as permitted by Code
Section 409A, (i) the right to reimbursement or in-kind benefits will not be
subject to liquidation or exchange for another benefit, (ii) the amount of
expenses eligible for reimbursement, or in-kind benefits, provided during any
taxable year will not affect the expenses eligible for reimbursement, or in-kind
benefits to be provided, in any other taxable year, and (iii) such payments will
be made on or before the last day of your taxable year following the taxable
year in which the expense occurred.

 

  (d) For purposes of Code Section 409A, your right to receive any installment
payments pursuant to this Agreement will be treated as a right to receive a
series of separate and distinct payments. Whenever a payment under this
Agreement specifies a payment period with reference to a number of days, the
actual date of payment within the specified period will be within the sole
discretion of the Company.

 

  (e) Notwithstanding any other provision of this Agreement to the contrary, in
no event will any payment that constitutes “nonqualified deferred compensation”
for purposes of Code Section 409A be subject to offset by any other amount
unless otherwise permitted by Code Section 409A.

 

17. Entire Agreement; Amendment. This Agreement and the exhibits hereto
constitute the entire agreement between you and the Company with respect to the
subject matter hereof and supersede any and all prior agreements or
understandings between you and the Company with respect to the subject matter
hereof, whether written or oral. This Agreement may be amended or modified only
by a written instrument executed by you and the Company.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

7



--------------------------------------------------------------------------------

This Agreement is intended to be a binding obligation on you and the Company
regarding your employment with the Company. If this Agreement accurately
reflects your understanding as to the terms and conditions of your employment
with the Company, please sign and date one copy of this Agreement and return the
same to us for the Company’s records. You should make a copy of the executed
Agreement for your records.

Joe, on behalf of the Company, we are pleased to offer you this role and the
compensation package set forth in this Agreement.

 

Very truly yours,

/s/ Stephen F. Schuckenbrock

Stephen F. Schuckenbrock Chief Executive Officer

The above terms and conditions accurately reflect our understanding regarding
the terms and conditions of my employment with the Company, and I hereby confirm
my agreement to the same.

 

Dated: April 27, 2013  

/s/ Joseph Flanagan

  Joseph Flanagan

Signature Page - Joseph Flanagan Offer Letter Agreement



--------------------------------------------------------------------------------

EXHIBIT A

NONSTATUTORY STOCK OPTION AWARD AGREEMENT



--------------------------------------------------------------------------------

Accretive Health, Inc.

Nonstatutory Stock Option Award Agreement

GENERAL TERMS AND CONDITIONS

This Nonstatutory Stock Option Award is granted to the Participant on a
stand-alone basis, outside the Accretive Health, Inc. 2010 Stock Incentive Plan
(the “Plan”), as a material inducement for the Participant to accept the
position of Chief Operating Officer of the Company and enter into the Offer
Letter Agreement with the Company dated April 27, 2013 (the “Offer Letter
Agreement”). Notwithstanding the foregoing, it is intended that all of the terms
and conditions of the Plan that would otherwise have been applicable to this
Nonstatutory Stock Option Award had this Nonstatutory Stock Option Award been
granted under the Plan (except as otherwise expressly provided herein) be
applicable to this Nonstatutory Stock Option Award, and accordingly, references
to the Plan are made herein for such purpose and those terms are incorporated
herein by reference. The Plan is attached as Exhibit 10.23 to Amendment No. 4 to
the Company’s Registration Statement on Form S-1/A filed with the Securities and
Exchange Commission on April 26, 2010.

For valuable consideration, receipt of which is acknowledged, the parties hereto
agree as follows:

1. Grant of Option.

This Nonstatutory Stock Option Award Agreement (this “Agreement”) evidences the
grant by the Company, on May    , 2013 (the “Grant Date”), to the Participant,
an employee of the Company, of an option to purchase, in whole or in part, on
the terms provided herein and in the Plan, 800,000 shares (the “Shares”) of
common stock, $0.01 par value per share, of the Company (“Common Stock”) at an
exercise price of $            (the “Exercise Price”). Unless earlier
terminated, this option shall expire at 5:00 p.m., Eastern time, on the tenth
anniversary of the Grant Date (the “Final Exercise Date”).

It is intended that the option evidenced by this agreement shall not be an
incentive stock option as defined in Section 422 of the Internal Revenue Code of
1986, as amended, and any regulations promulgated thereunder (the “Code”).
Except as otherwise indicated by the context, the term “Participant”, as used in
this option, shall be deemed to include any person who acquires the right to
exercise this option validly under its terms.

2. Vesting Schedule.

(a) General. Except as provided in Sections 2(a) and 2(b) hereof, beginning on
the first monthly anniversary of the Grant Date, and continuing for as long as
the Participant is employed by the Company, this option shall become vested, and
exercisable, on a ratable monthly basis over forty eight (48) months with
respect to the shares of Common Stock issuable hereunder, and thus shall become
fully vested and exercisable as to all such Shares no later than the fourth
anniversary of the Grant Date, subject to the Participant’s continued employment
with

 

A-1



--------------------------------------------------------------------------------

the Company on each applicable vesting date. The right of exercise hereunder
shall be cumulative so that to the extent that the option is not exercised in
any period to the maximum extent permissible it shall continue to be
exercisable, in whole or in part, with respect to all Shares for which it is
vested until the earlier of the Final Exercise Date and the termination of this
option under Section 3 hereof or the Plan.

(b) Termination Without Cause or For Good Reason Prior to First Anniversary of
Grant Date. Notwithstanding the provisions of Section 2(a) hereof, in the event
of the Participant’s termination of employment by the Company without “Cause” or
by the Participant for “Good Reason” (each, as defined in the Offer Letter
Agreement), in either case, prior to the first anniversary of the Grant Date,
any unvested portion of this option that would have become vested and
exercisable on or prior to the first anniversary of the date of such termination
had such termination not occurred shall become vested and exercisable as of the
date of such termination, and shall remain exercisable in accordance with the
otherwise applicable provisions hereof.

(c) Change in Control. Notwithstanding the provisions of Sections 2(a) and 2(b)
hereof, upon the occurrence of a “Change in Control” (as defined below) while
the Participant remains in the continued employment of the Company, fifty
percent (50%) of the unvested portion of this option outstanding at the time of
such Change in Control shall become immediately vested and exercisable upon the
occurrence of such Change in Control, and shall remain exercisable in accordance
with the otherwise applicable provisions hereof. In addition to the foregoing,
in the event of the Participant’s termination of employment by the Company
without Cause or by the Participant for Good Reason, in either case, upon or
within one (1) year following the occurrence of a Change in Control, any
unvested portion of this option outstanding at the time of such termination
shall become vested and exercisable as of the date of such termination, and
shall remain exercisable in accordance with the otherwise applicable provisions
hereof.

For purposes hereof, the term “Change in Control” means: (i) any “person”, as
such term is used as of the Grant Date in Section 13(d) of the Securities
Exchange Act of 1934, as amended, or group of persons, becomes (directly or
indirectly) a “beneficial owner”, as such term is used as of the Grant Date in
Rule 13d-3 promulgated under that Securities Exchange Act of 1934, as amended,
of a percentage of the outstanding voting securities of the Company (measured
either by number of outstanding voting securities or by voting power) equal to
at least fifty percent (50%) of the outstanding voting securities of the
Company; (ii) a majority of the members of the Board of Directors of the Company
consists of individuals other than “Incumbent Directors,” which term means the
members of such Board of Directors on the Grant Date; provided that any
individual becoming a director subsequent to such date whose election or
nomination for election was supported (other than in connection with any actual
or threatened proxy contest) by two-thirds of the directors who then comprised
the Incumbent Directors will be considered to be an Incumbent Director; or
(iii) (A) the Company combines with another entity and is the surviving entity,
or (B) all or substantially all of the assets or business of the Company is
disposed of pursuant to a sale, merger, consolidation, liquidation, dissolution
or other transaction or series of transactions (collectively, a “Triggering
Event”), unless the holders of the Company’s outstanding voting securities
immediately prior to such Triggering Event own,

 

A-2



--------------------------------------------------------------------------------

directly or indirectly, by reason of their ownership of the Company’s
outstanding voting securities immediately prior to such Triggering Event, more
than fifty percent (50%) of the outstanding voting securities (measured both by
number of outstanding voting securities and by voting power) of (x) in the case
of a combination in which the Company is the surviving entity, the surviving
entity, and (y) in any other case, the entity (if any) that succeeds to
substantially all of the Company’s business and assets.

3. Exercise of Option.

(a) Form of Exercise. Each election to exercise this option shall be in writing,
signed by the Participant, and received by the Company at its principal office,
accompanied by this agreement, and payment in full in the manner provided in the
Plan. Alternatively, the exercise can be effected using the software solution
provided by the Company’s option management software vendor, with payment in
full in the manner provided in the Plan. The Participant may purchase less than
the number of shares covered hereby, provided that no partial exercise of this
option may be for any fractional share. No Shares will be issued until the
Participant has executed any and all agreements that the Company may require the
Participant to execute in connection with such exercise and/or in connection
with any transactions involving the Shares (for example, not by limitation,
lock-up agreements and FINRA questionnaires).

(b) Continuous Relationship with the Company Required. Except as otherwise
provided in this Section 3, this option may not be exercised unless the
Participant, at the time he exercises this option, is, and has been at all times
since the Grant Date, an employee or officer of or consultant or advisor to, the
Company or any other entity the employees, officers, directors, consultants, or
advisors of which are eligible to receive option grants under the Plan (an
“Eligible Participant”).

(c) Termination of Relationship with the Company. If the Participant ceases to
be an Eligible Participant for any reason, then, except as provided in paragraph
(d) below, the right to exercise this option shall terminate sixty (60) days
after such cessation (but in no event after the Final Exercise Date), provided
that this option shall be exercisable only to the extent that the Participant
was entitled to exercise this option on the date of such cessation.
Notwithstanding the foregoing, if the Participant, prior to the Final Exercise
Date, violates the non-competition or confidentiality provisions of any
employment contract, confidentiality and nondisclosure agreement or other
agreement between the Participant and the Company, including the provisions of
Section 6 of this Agreement, the right to exercise this option shall terminate
immediately upon such violation.

(d) Termination for Cause. If, prior to the Final Exercise Date, the
Participant’s employment or other relationship with the Company is terminated by
the Company for “Cause” (as defined in the Offer Letter Agreement), the right to
exercise this option shall terminate immediately upon the effective date of such
termination of employment or other relationship. The Participant’s employment or
other relationship shall be considered to have been terminated for “Cause” if
the Company determines, within thirty (30) days after the Participant’s
resignation, that termination for Cause was warranted. In the event that the
Participant is terminated for Cause, the Company shall be entitled to pursue the
remedies set forth in Section 6(h) of this Agreement.

 

A-3



--------------------------------------------------------------------------------

4. Withholding.

No Shares will be issued pursuant to the exercise of this option unless and
until the Participant pays to the Company, or makes provision satisfactory to
the Company for payment of, any federal, state or local withholding taxes
required by law to be withheld in respect of this option.

5. Transfer Restrictions.

This option may not be sold, assigned, transferred, pledged or otherwise
encumbered by the Participant, either voluntarily or by operation of law, except
by will or the laws of descent and distribution, and, during the lifetime of the
Participant, this option shall be exercisable only by the Participant.

6. Restrictive Covenants.

(a) General. This option represents a substantial economic benefit to the
Participant. The Participant, by virtue of such Participant’s role with the
Company, has access to, and is involved in the formulation of, certain
confidential and secret information of the Company regarding its operations and
each Participant could materially harm the business of the Company by competing
with the Company or soliciting employees or customers of the Company.

(b) Non -Solicitation. During the time in which Participant performs services
for the Company and for a period of eighteen (18) months after the Participant
ceases to perform services for the Company, regardless of the reason,
Participant shall not, directly or indirectly, either alone or in conjunction
with any person, firm, association, company or corporation:

(i) Hire, recruit, solicit or otherwise attempt to employ or retain or enter
into any business relationship with, any person who is or was an employee of the
Company within the twelve (12)-month period immediately preceding the cessation
of Participant’s service with the Company; or

(ii) Solicit the sale of any products or services that are similar to or
competitive with products or services offered by, manufactured by, designed by,
or distributed by the Company, to any person, company or entity which was or is
a customer or potential customer of the Company for such products or services.

(c) Non-Disclosure.

(i) Participant will not, without the Company’s prior written permission,
directly or indirectly, utilize for any purpose other than for a legitimate
business purpose solely on behalf of the Company, or directly or indirectly,
disclose to anyone outside of the Company, either during or after Participant’s
relationship with the Company ends, the Company’s Confidential Information, as
long as such matters remain Confidential Information.

 

A-4



--------------------------------------------------------------------------------

(ii) This Agreement shall not prevent Participant from revealing evidence of
criminal wrongdoing to law enforcement or prohibit Participant from divulging
the Company’s Confidential Information by order of a court or agency of
competent jurisdiction. However, Participant shall promptly inform the Company
of any such situations and shall take such reasonable steps to prevent
disclosure of the Company’s Confidential Information until the Company has been
informed of such requested disclosure and the Company has had an opportunity to
respond to the court or agency.

(d) Return of Company Property. Participant agrees that, in the event that
Participant’s service to the Company is terminated for any reason, Participant
shall immediately return all of the Company’s property, including, without
limitation, (i) tools, pagers, computers, printers, key cards, documents or
other tangible property of the Company, and (ii) the Company’s Confidential
Information in any media, including paper or electronic form, and Participant
shall not retain in Participant’s possession any copies of such information.

(e) Ownership of Software and Inventions. All discoveries, designs,
improvements, ideas, inventions, software, whether patentable or copyrightable
or not, shall be works-made-for-hire and the Company shall be deemed the sole
owner throughout the universe of any and all rights of whatsoever nature
therein, with the rights to use the same in perpetuity in any manner the Company
determines in its sole discretion without any further payment after the term of
the agreement to Participant whatsoever. If, for any reason, any of such results
and proceeds which relate to the business shall not legally be a work-for-hire
and/or there are any rights which do not accrue to the Company under the
preceding sentence, then Participant hereby irrevocably assigns and agrees to
quitclaim any and all of the Participant’s right, title and interest thereto
including, without limitation, any and all copyrights, patents, trade secrets,
trademarks and/or other rights of whatsoever nature therein, whether or not now
or hereafter known, existing, contemplated, recognized or developed to the
Company, and the Company shall have the right to use the same in perpetuity
throughout the universe in any manner the Company determines without any further
payment to Participant whatsoever. The Participant shall, from time to time, as
may be reasonably requested by the Company, at the Company’s expense, do any and
all things which the Company may deem useful or desirable to establish or
document the Company’s exclusive ownership of any and all rights in any such
results and proceeds, including, without limitation, the execution of
appropriate copyright and/or patent applications or assignments. To the extent
Participant has any rights in the results and proceeds of Participant’s services
that cannot be assigned in the manner described above, Participant
unconditionally and irrevocably waives the enforcement of such rights.
Notwithstanding anything to the contrary set forth herein, works developed by
the Participant (i) which are developed independently from the work developed
for the Company regardless of whether such work was developed before or after
the Participant performed services for the Company; or (ii) applications
independently developed which are unrelated to the business and which
Participant develops during non-business hours using non-business property shall
not be deemed work for hire and shall not be the exclusive property of the
Company.

 

A-5



--------------------------------------------------------------------------------

(f) Non-Competition.

(i) During the time in which Participant performs services for the Company and
for a period of twelve (12) months after the cessation of Participant’s service
to the Company, regardless of the reason, Participant shall not, directly or
indirectly, either alone or in conjunction with any person, firm, association,
company or corporation, within the Restricted Area, own, manage, operate, or
participate in the ownership, management, operation, or control of, or be
employed by or provide services to, any entity which is in competition with the
Company.

(ii) Notwithstanding anything to the contrary, nothing in this paragraph
(f) prohibits Participant from being a passive owner of not more than one
percent (1%) of the outstanding stock of any class of a corporation which is
publicly traded, so long as Participant has no active participation in the
business of such corporation.

(g) Acknowledgments. Participant acknowledges and agrees that the restrictions
contained in this Agreement with respect to time, geographical area and scope of
activity are reasonable and do not impose a greater restraint than is necessary
to protect the goodwill and other legitimate business interests of the Company
and that the Participant has had the opportunity to review the provisions of
this Agreement with his legal counsel. In particular, the Participant agrees and
acknowledges (i) that the Company is currently engaging in business and actively
marketing its services and products throughout the United States, (ii) that
Participant’s duties and responsibilities for the Company are co-extensive with
the entire scope of the Company’s business, (iii) that the Company has spent
significant time and effort developing and protecting the confidentiality of
their methods of doing business, technology, customer lists, long term customer
relationships and trade secrets, and (iv) that such methods, technology,
customer lists, customer relationships and trade secrets have significant value.

(h) Enforcement. The Participant agrees that the restrictions contained in this
Agreement are necessary for the protection of the business, the Confidential
Information, customer relationships and goodwill of the Company and are
considered by the Participant to be reasonable for that purpose and that the
scope of restricted activities, the geographic scope and the duration of the
restrictions set forth in this Agreement are considered by the Participant to be
reasonable. The Participant further agrees that any breach of any of the
restrictive covenants in this Agreement would cause the Company substantial,
continuing and irrevocable harm for which money damages would be inadequate and
therefore, in the event of any such breach or any threatened breach, in addition
to such other remedies as may be available, the Company shall be entitled to
specific performance and injunctive relief. This Agreement shall not in any way
limit the remedies in law or equity otherwise available to the Company or its
Affiliates. The Participant further agrees that to the extent any provision or
portion of the restricted covenants in this Agreement shall be held, found or
deemed to be unreasonable, unlawful or unenforceable by a court of competent
jurisdiction, then any such provision or portion thereof shall be deemed to be
modified to the extent necessary in order that any such provision or portion
thereof shall be legally enforceable to the fullest extent permitted by
applicable law. Without limitation to any other remedies available hereunder or
at law, in the event of any breach of any of the restrictive covenants in this
Agreement by the Participant, the Participant agrees that any Shares purchased

 

A-6



--------------------------------------------------------------------------------

by the Participant pursuant to this Agreement shall be subject to repurchase by
the Company, in its sole discretion, at a price equal to the lesser of the
Exercise Price and the Fair Market Value of the Shares at the time of
repurchase. In the event that the Participant sold the Shares purchased by the
Participant pursuant to this Agreement, then the Participant shall be required
to pay to the Company in cash, within thirty (30) days of a request by the
Company for such payment, the positive difference, if any, between the price at
which the Participant sold the Shares and the amount at which the Company could
have repurchased the Shares pursuant to the preceding sentence.

(i) Severability; Modification. It is expressly agreed by Participant that:

(i) Modification. If, at the time of enforcement of this Agreement, a court
holds that the duration, geographical area or scope of activity restrictions
stated herein are unreasonable under circumstances then existing or impose a
greater restraint than is necessary to protect the goodwill and other business
interests of the Company, Participant agrees that the maximum duration, scope or
area reasonable under such circumstances will be substituted for the stated
duration, scope or area and that the court will be allowed to revise the
restrictions contained herein to cover the maximum duration, scope and area
permitted by law, in all cases giving effect to the intent of the parties that
the restrictions contained herein be given effect to the broadest extent
possible.

(ii) Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under applicable law, such invalidity, illegality
or unenforceability will not affect any other provision, but this Agreement will
be reformed, construed and enforced as if such invalid, illegal or unenforceable
provision had never been contained herein.

(iii) Non-Disparagement. Participant understands and agrees that Participant
will not disparage the Company, its officers, directors, administrators,
representatives, employees, contractors, consultants or customers and will not
engage in any communications or other conduct which might interfere with the
relationship between the Company and its current, former, or prospective
employees, contractors, consultants, customers, suppliers, regulatory entities,
and/or any other persons or entities.

(j) Definitions.

(i) Affiliate. “Affiliate” means any entity controlling or controlled by or
under common control with the Company or another Affiliate, at the time of
execution of this Agreement and any time thereafter, where “control” is defined
as the ownership of at least fifty percent (50%) of the equity or beneficial
interest of such entity, and any other entity with respect to which the Company
has significant management or operational responsibility (even though the
Company may own less than fifty percent (50%) of the equity of such entity).

 

A-7



--------------------------------------------------------------------------------

(ii) Confidential Information. “Confidential Information” as used in this
Agreement shall include the Company’s trade secrets as defined under Illinois
law, as well as any other information or material which is not generally known
to the public, and which:

a) is generated, collected by or utilized in the operations of the Company’s
business and relates to the actual or anticipated business, research or
development of the Company; or

b) is suggested by or results from any task assigned to Participant by the
Company or work performed by Participant for or on behalf of the Company.

Confidential Information shall not be considered generally known to the public
if Participant or others improperly reveal such information to the public
without the Company’s express written consent and/or in violation of an
obligation of confidentiality to the Company. Examples of Confidential
Information include, but are not limited to, all customer, client, supplier and
vendor lists, budget information, contents of any database, contracts, product
designs, technical know-how, engineering data, pricing and cost information,
research and development work, software, business plans, proprietary data,
projections, market research, perceptual studies, strategic plans, marketing
information, financial information (including financial statements), sales
information, training manuals, employee lists and compensation of employees, and
all other competitively sensitive information with respect to the Company,
whether or not it is in tangible form, and including without limitation any of
the foregoing contained or described on paper or in computer software or other
storage devices, as the same may exist from time to time.

(iii) Restricted Area. For purposes of this Agreement, the term “Restricted
Area” shall mean the United States of America.

7. Applicable Law.

This Agreement shall be construed, interpreted and enforced, and its validity
and enforceability determined, strictly in accordance with the laws of the State
of Delaware without applying its conflicts of laws principles.

8. Exclusive Jurisdiction/Venue.

All disputes that arise from or relate to this Agreement shall be decided
exclusively by binding arbitration in Cook County, Illinois under the Commercial
Arbitration Rules of the American Arbitration Association. The parties agree
that the arbitrator’s award shall be final, and may be filed with and enforced
as a final judgment by any court of competent jurisdiction. Notwithstanding the
foregoing, any disputes related to the enforcement of the restrictive covenants
contained in Section 6 of this Agreement shall be subject to and determined
under Delaware law and adjudicated in Illinois courts.

 

A-8



--------------------------------------------------------------------------------

9. Provisions of the Plan.

This option is subject to the provisions of the Plan (including the provisions
relating to amendments to the Plan), a copy of which is furnished to the
Participant with this option.

I hereby acknowledge that I have reviewed this Agreement and agree to comply
with the terms and conditions set forth herein.

PARTICIPANT ACCEPTANCE

[To be accepted electronically.]

 

A-9



--------------------------------------------------------------------------------

EXHIBIT B

RESTRICTED STOCK AWARD AGREEMENT



--------------------------------------------------------------------------------

Accretive Health, Inc.

Restricted Stock Award Agreement

GENERAL TERMS AND CONDITIONS

This Restricted Stock Award is granted to the Participant on a stand-alone
basis, outside the Accretive Health, Inc. 2010 Stock Incentive Plan (the
“Plan”), as a material inducement for the Participant to accept the position of
Chief Operating Officer of the Company and enter into the Offer Letter Agreement
with the Company dated April 27, 2013 (the “Offer Letter Agreement”).
Notwithstanding the foregoing, it is intended that all of the terms and
conditions of the Plan that would otherwise have been applicable to this
Restricted Stock Award had this Restricted Stock Award been granted under the
Plan (except as otherwise expressly provided herein) be applicable to this
Restricted Stock Award, and accordingly, references to the Plan are made herein
for such purpose and those terms are incorporated herein by reference. The Plan
is attached as Exhibit 10.23 to Amendment No. 4 to the Company’s Registration
Statement on Form S-1/A filed with the Securities and Exchange Commission on
April 26, 2010.

For valuable consideration, receipt of which is acknowledged, the parties hereto
agree as follows:

1. Issuance of Restricted Shares.

(a) In consideration of services rendered and to be rendered to the Company by
the Participant, the Company has granted to the Participant on May    , 2013
(the “Grant Date”), subject to the terms and conditions set forth in this
Restricted Stock Award Agreement (this “Agreement”) and the Plan, an award of
400,000 restricted shares of common stock, $0.01 par value per share, of the
Company (the “Restricted Stock”).

(b) The Restricted Stock will initially be issued by the Company in book entry
form only, in the name of the Participant. Following the vesting of any
Restricted Stock pursuant to Section 2 below, the Company shall, if requested by
the Participant, issue and deliver to the Participant a certificate representing
the vested shares of Restricted Stock. The Participant agrees that the
Restricted Stock shall be subject to the forfeiture provisions set forth in
Section 3 of this Agreement and the restrictions on transfer set forth in
Section 4 of this Agreement.

2. Vesting.

(a) General. Except as provided in Sections 2(a) and 2(b) hereof, beginning on
the first monthly anniversary of the Grant Date, and continuing for as long as
the Participant is employed by the Company, this award shall become vested on a
ratable monthly basis over forty eight (48) months with respect to the shares of
Restricted Stock granted hereunder, and thus shall become fully vested as to all
such shares of Restricted Stock no later than the fourth anniversary of the
Grant Date, subject to the Participant’s continued employment with the Company
on each applicable vesting date. Any fractional shares resulting from the
application of the vesting provisions contained in this Section 2 shall be
rounded down to the nearest whole number of shares.

 

B-1



--------------------------------------------------------------------------------

(b) Termination Without Cause or For Good Reason Prior to First Anniversary of
Grant Date. Notwithstanding the provisions of Section 2(a) hereof, in the event
of the Participant’s termination of employment by the Company without “Cause” or
by the Participant for “Good Reason” (each, as defined in the Offer Letter
Agreement), in either case, prior to the first anniversary of the Grant Date,
any unvested portion of the shares of Restricted Stock granted hereunder that
would have become vested on or prior to the first anniversary of the date of
such termination had such termination not occurred shall become vested as of the
date of such termination, subject to the otherwise applicable provisions hereof.

(c) Change in Control. Notwithstanding the provisions of Sections 2(a) and 2(b)
hereof, upon the occurrence of a “Change in Control” (as defined below) while
the Participant remains in the continued employment of the Company, fifty
percent (50%) of the unvested portion of the shares of Restricted Stock granted
hereunder and outstanding at the time of such Change in Control shall become
immediately vested upon the occurrence of such Change in Control. In addition to
the foregoing, in the event of the Participant’s termination of employment by
the Company without Cause or by the Participant for Good Reason, in either case,
upon or within one (1) year following the occurrence of a Change in Control, any
unvested portion of the shares of Restricted Stock granted hereunder and
outstanding at the time of such termination shall become vested as of the date
of such termination, subject to the otherwise applicable provisions hereof.

For purposes hereof, the term “Change in Control” means: (i) any “person”, as
such term is used as of the Grant Date in Section 13(d) of the Securities
Exchange Act of 1934, as amended, or group of persons, becomes (directly or
indirectly) a “beneficial owner”, as such term is used as of the Grant Date in
Rule 13d-3 promulgated under that Securities Exchange Act of 1934, as amended,
of a percentage of the outstanding voting securities of the Company (measured
either by number of outstanding voting securities or by voting power) equal to
at least fifty percent (50%) of the outstanding voting securities of the
Company; (ii) a majority of the members of the Board of Directors of the Company
consists of individuals other than “Incumbent Directors,” which term means the
members of such Board of Directors on the Grant Date; provided that any
individual becoming a director subsequent to such date whose election or
nomination for election was supported (other than in connection with any actual
or threatened proxy contest) by two-thirds of the directors who then comprised
the Incumbent Directors will be considered to be an Incumbent Director; or
(iii) (A) the Company combines with another entity and is the surviving entity,
or (B) all or substantially all of the assets or business of the Company is
disposed of pursuant to a sale, merger, consolidation, liquidation, dissolution
or other transaction or series of transactions (collectively, a “Triggering
Event”), unless the holders of the Company’s outstanding voting securities
immediately prior to such Triggering Event own, directly or indirectly, by
reason of their ownership of the Company’s outstanding voting securities
immediately prior to such Triggering Event, more than fifty percent (50%) of the
outstanding voting securities (measured both by number of outstanding voting
securities and by voting power) of (x) in the case of a combination in which the
Company is the surviving entity, the surviving entity, and (y) in any other
case, the entity (if any) that succeeds to substantially all of the Company’s
business and assets.

 

B-2



--------------------------------------------------------------------------------

3. Forfeiture of Unvested Restricted Stock Upon Cessation of Service.

Except as otherwise expressly provided in Section 2 hereof, in the event that
the Participant ceases to perform services to the Company for any reason or no
reason, with or without cause, all of the shares of Restricted Stock that are
unvested as of the time of such cessation shall be forfeited immediately and
automatically to the Company, without the payment of any consideration to the
Participant, effective as of such cessation. The Participant shall have no
further rights with respect to any shares of Restricted Stock that are so
forfeited. If the Participant provides services to a subsidiary of the Company,
any references in this Agreement to provision of services to the Company shall
instead be deemed to refer to service with such subsidiary.

4. Restrictions on Transfer.

The Participant shall not sell, assign, transfer, pledge, hypothecate or
otherwise dispose of, by operation of law or otherwise (collectively “transfer”)
any shares of Restricted Stock, or any interest therein, until such shares of
Restricted Stock have vested, except that the Participant may transfer such
shares of Restricted Stock: (a) to or for the benefit of any spouse, children,
parents, uncles, aunts, siblings, grandchildren and any other relatives approved
by the Compensation Committee (collectively, “Approved Relatives”) or to a trust
established solely for the benefit of the Participant and/or Approved Relatives,
provided that such Restricted Stock shall remain subject to this Agreement
(including, without limitation, the forfeiture provisions set forth in Section 3
hereof and the restrictions on transfer set forth in this Section 4) and such
permitted transferee shall, as a condition to such transfer, deliver to the
Company a written instrument confirming that such transferee shall be bound by
all of the terms and conditions of this Agreement; or (b) as part of the sale of
all or substantially all of the shares of capital stock of the Company
(including pursuant to a merger or consolidation). The Company shall not be
required (i) to transfer on its books any of the shares of Restricted Stock
which have been transferred in violation of any of the provisions of this
Agreement, or (ii) to treat as owner of such shares of Restricted Stock or to
pay dividends to any transferee to whom such shares of Restricted Stock have
been transferred in violation of any of the provisions of this Agreement.

5. Restrictive Legends.

The book entry account reflecting the issuance of the shares of Restricted Stock
in the name of the Participant shall bear a legend or other notation upon
substantially the following terms:

“These shares of stock are subject to forfeiture provisions and restrictions on
transfer set forth in a certain Restricted Stock Award Agreement between the
corporation and the registered owner of these shares (or his predecessor in
interest), and such Agreement is available for inspection without charge at the
office of the Secretary of the corporation.”

6. Rights as a Shareholder.

Except as otherwise provided in this Agreement, for so long as the Participant
is the registered owner of the Restricted Stock, the Participant shall have all
rights as a shareholder with respect to the Restricted Stock, whether vested or
unvested, including, without limitation,

 

B-3



--------------------------------------------------------------------------------

rights to vote the Restricted Stock and act in respect of the Restricted Stock
at any meeting of shareholders; provided, however, that the payment of dividends
on unvested Restricted Stock shall be deferred until after such shares vest and
shall be paid to the Participant within thirty (30) days following the
applicable vesting date of such shares of Restricted Stock.

7. Provisions of the Plan.

This Agreement is subject to the provisions of the Plan, a copy of which is
furnished to the Participant with this Agreement.

8. Tax Matters.

(a) Acknowledgments; Section 83(b) Election. The Participant acknowledges that
he is responsible for obtaining the advice of the Participant’s own tax advisors
with respect to the acquisition of the Restricted Stock and the Participant is
relying solely on such advisors and not on any statements or representations of
the Company or any of its agents with respect to the tax consequences relating
to the Restricted Stock. The Participant understands that the Participant (and
not the Company) shall be responsible for the Participant’s tax liability that
may arise in connection with the acquisition, vesting and/or disposition of the
Restricted Stock. The Participant acknowledges that he has been informed of the
availability of making an election under Section 83(b) of the Internal Revenue
Code, as amended, with respect to the issuance of the Restricted Stock and that
the Participant has decided not to file a Section 83(b) election.

(b) Withholding. The Participant acknowledges and agrees that the Company has
the right to deduct from payments of any kind otherwise due to the Participant
any federal, state, local or other taxes of any kind required by law to be
withheld with respect to the vesting of the shares of Restricted Stock. On each
date on which shares of Restricted Stock vest, the Company shall deliver written
notice to the Participant of the amount of withholding taxes due with respect to
the vesting of the shares of Restricted Stock that vest on such date; provided,
however, that the total tax withholding cannot exceed the Company’s minimum
statutory withholding obligations (based on minimum statutory withholding rates
for federal and state tax purposes, including payroll taxes, that are applicable
to such supplemental taxable income). The Participant shall satisfy such tax
withholding obligations by transferring to the Company, on each date on which
shares of Restricted Stock vest under this Agreement, such number of shares of
Restricted Stock that vest on such date as have a fair market value (calculated
using the last reported sale price of the common stock of the Company on the New
York Stock Exchange on the trading date immediately prior to such vesting date)
equal to the amount of the Company’s tax withholding obligation in connection
with the vesting of such Restricted Stock (such withholding method a
“Surrender”) unless, prior to any vesting date, the Compensation Committee
determines that a Surrender shall not be available to the Participant, in which
case, the Participant shall be required to satisfy his tax obligations hereunder
in a manner permitted by the Plan upon the vesting date.

9. Restrictive Covenants.

(a) General. This award represents a substantial economic benefit to the
Participant. The Participant, by virtue of such Participant’s role with the
Company, has access to, and is involved in the formulation of, certain
confidential and secret information of the Company regarding its operations and
each Participant could materially harm the business of the Company by competing
with the Company or soliciting employees or customers of the Company.

 

B-4



--------------------------------------------------------------------------------

(b) Non-Solicitation. During the time in which Participant performs services for
the Company and for a period of eighteen (18) months after the Participant
ceases to perform services for the Company, regardless of the reason,
Participant shall not, directly or indirectly, either alone or in conjunction
with any person, firm, association, company or corporation:

(i) Hire, recruit, solicit or otherwise attempt to employ or retain or enter
into any business relationship with, any person who is or was an employee of the
Company within the twelve (12)-month period immediately preceding the cessation
of Participant’s service with the Company; or

(ii) Solicit the sale of any products or services that are similar to or
competitive with products or services offered by, manufactured by, designed by,
or distributed by the Company, to any person, company or entity which was or is
a customer or potential customer of the Company for such products or services.

(c) Non-Disclosure.

(i) Participant will not, without the Company’s prior written permission,
directly or indirectly, utilize for any purpose other than for a legitimate
business purpose solely on behalf of the Company, or directly or indirectly,
disclose to anyone outside of the Company, either during or after Participant’s
relationship with the Company ends, the Company’s Confidential Information, as
long as such matters remain Confidential Information.

(ii) This Agreement shall not prevent Participant from revealing evidence of
criminal wrongdoing to law enforcement or prohibit Participant from divulging
the Company’s Confidential Information by order of a court or agency of
competent jurisdiction. However, Participant shall promptly inform the Company
of any such situations and shall take such reasonable steps to prevent
disclosure of the Company’s Confidential Information until the Company has been
informed of such requested disclosure and the Company has had an opportunity to
respond to the court or agency.

(d) Return of Company Property. Participant agrees that, in the event that
Participant’s service to the Company is terminated for any reason, Participant
shall immediately return all of the Company’s property, including, without
limitation, (i) tools, pagers, computers, printers, key cards, documents or
other tangible property of the Company, and (ii) the Company’s Confidential
Information in any media, including paper or electronic form, and Participant
shall not retain in Participant’s possession any copies of such information.

(e) Ownership of Software and Inventions. All discoveries, designs,
improvements, ideas, inventions, software, whether patentable or copyrightable
or not, shall be works-made-for-hire and the Company shall be deemed the sole
owner throughout the universe of any and all rights of whatsoever nature
therein, with the rights to use the same in perpetuity in any manner the Company
determines in its sole discretion without any further payment after the term of
this Agreement to Participant whatsoever. If, for any reason, any of such
results and proceeds which relate to the business shall not legally be a
work-for-hire and/or there are any rights which do not

 

B-5



--------------------------------------------------------------------------------

accrue to the Company under the preceding sentence, then Participant hereby
irrevocably assigns and agrees to quitclaim any and all of Participant’s right,
title and interest thereto including, without limitation, any and all
copyrights, patents, trade secrets, trademarks and/or other rights of whatsoever
nature therein, whether or not now or hereafter known, existing, contemplated,
recognized or developed to the Company, and the Company shall have the right to
use the same in perpetuity throughout the universe in any manner the Company
determines without any further payment to Participant whatsoever. Participant
shall, from time to time, as may be reasonably requested by the Company, at the
Company’s expense, do any and all things which the Company may deem useful or
desirable to establish or document the Company’s exclusive ownership of any and
all rights in any such results and proceeds, including, without limitation, the
execution of appropriate copyright and/or patent applications or assignments. To
the extent Participant has any rights in the results and proceeds of
Participant’s services that cannot be assigned in the manner described above,
Participant unconditionally and irrevocably waives the enforcement of such
rights. Notwithstanding anything to the contrary set forth herein, works
developed by the Participant (i) which are developed independently from the work
developed for the Company regardless of whether such work was developed before
or after the Participant performed services for the Company; or
(ii) applications independently developed which are unrelated to the business
and which Participant develops during non-business hours using non-business
property shall not be deemed work for hire and shall not be the exclusive
property of the Company.

(f) Non-Competition.

(i) During the time in which Participant performs services for the Company and
for a period of twelve (12) months after the cessation of Participant’s service
to the Company, regardless of the reason, Participant shall not, directly or
indirectly, either alone or in conjunction with any person, firm, association,
company or corporation, within the Restricted Area, own, manage, operate, or
participate in the ownership, management, operation, or control of, or be
employed by or provide services to, any entity which is in competition with the
Company.

(ii) Notwithstanding anything to the contrary, nothing in this paragraph
(f) prohibits Participant from being a passive owner of not more than one
percent (1%) of the outstanding stock of any class of a corporation which is
publicly traded, so long as Participant has no active participation in the
business of such corporation.

(g) Acknowledgments. Participant acknowledges and agrees that the restrictions
contained in this Agreement with respect to time, geographical area and scope of
activity are reasonable and do not impose a greater restraint than is necessary
to protect the goodwill and other legitimate business interests of the Company
and that the Participant has had the opportunity to review the provisions of
this Agreement with his legal counsel. In particular, the Participant agrees and
acknowledges (i) that the Company is currently engaging in business and actively
marketing its services and products throughout the United States, (ii) that
Participant’s duties and responsibilities for the Company are co-extensive with
the entire scope of the Company’s business, (iii) that the Company has spent
significant time and effort developing and protecting the confidentiality of
their methods of doing business, technology, customer lists, long term customer
relationships and trade secrets, and (iv) that such methods, technology,
customer lists, customer relationships and trade secrets have significant value.

 

B-6



--------------------------------------------------------------------------------

(h) Enforcement. The Participant agrees that the restrictions contained in this
Agreement are necessary for the protection of the business, the Confidential
Information, customer relationships and goodwill of the Company and are
considered by the Participant to be reasonable for that purpose and that the
scope of restricted activities, the geographic scope and the duration of the
restrictions set forth in this Agreement are considered by the Participant to be
reasonable. The Participant further agrees that any breach of any of the
restrictive covenants in this Agreement would cause the Company substantial,
continuing and irrevocable harm for which money damages would be inadequate and
therefore, in the event of any such breach or any threatened breach, in addition
to such other remedies as may be available, the Company shall be entitled to
specific performance and injunctive relief. This Agreement shall not in any way
limit the remedies in law or equity otherwise available to the Company or its
Affiliates. The Participant further agrees that to the extent any provision or
portion of the restricted covenants of this Agreement shall be held, found or
deemed to be unreasonable, unlawful or unenforceable by a court of competent
jurisdiction, then any such provision or portion thereof shall be deemed to be
modified to the extent necessary in order that any such provision or portion
thereof shall be legally enforceable to the fullest extent permitted by
applicable law. Without limitation to any other remedies available hereunder or
at law, in the event of any breach of any of the restrictive covenants in this
Agreement by the Participant, the Participant agrees that any vested shares of
Restricted Stock issued by the Company to the Participant pursuant to this
Agreement shall be forfeited for no consideration. In the event that the
Participant sold the shares issued to the Participant pursuant to this
Agreement, then the Participant shall be required to pay to the Company in cash,
within thirty (30) days of a request by the Company for such payment, the price
at which the Participant sold the Shares.

(i) Severability; Modification. It is expressly agreed by Participant that:

(i) Modification. If, at the time of enforcement of this Agreement, a court
holds that the duration, geographical area or scope of activity restrictions
stated herein are unreasonable under circumstances then existing or impose a
greater restraint than is necessary to protect the goodwill and other business
interests of the Company, Participant agrees that the maximum duration, scope or
area reasonable under such circumstances will be substituted for the stated
duration, scope or area and that the court will be allowed to revise the
restrictions contained herein to cover the maximum duration, scope and area
permitted by law, in all cases giving effect to the intent of the parties that
the restrictions contained herein be given effect to the broadest extent
possible.

(ii) Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under applicable law, such invalidity, illegality
or unenforceability will not affect any other provision, but this Agreement will
be reformed, construed and enforced as if such invalid, illegal or unenforceable
provision had never been contained herein.

 

B-7



--------------------------------------------------------------------------------

(iii) Non-Disparagement. Participant understands and agrees that Participant
will not disparage the Company, its officers, directors, administrators,
representatives, employees, contractors, consultants or customers and will not
engage in any communications or other conduct which might interfere with the
relationship between the Company and its current, former, or prospective
employees, contractors, consultants, customers, suppliers, regulatory entities,
and/or any other persons or entities.

(j) Definitions.

(i) Affiliate. “Affiliate” means any entity controlling or controlled by or
under common control with the Company or another Affiliate, at the time of
execution of the Agreement and any time thereafter, where “control” is defined
as the ownership of at least fifty percent (50%) of the equity or beneficial
interest of such entity, and any other entity with respect to which the Company
has significant management or operational responsibility (even though the
Company may own less than fifty percent (50%) of the equity of such entity).

(ii) Confidential Information. “Confidential Information” as used in this
Agreement shall include the Company’s trade secrets as defined under Illinois
law, as well as any other information or material which is not generally known
to the public, and which:

a) is generated, collected by or utilized in the operations of the Company’s
business and relates to the actual or anticipated business, research or
development of the Company; or

b) is suggested by or results from any task assigned to Participant by the
Company or work performed by Participant for or on behalf of the Company.

Confidential Information shall not be considered generally known to the public
if Participant or others improperly reveal such information to the public
without the Company’s express written consent and/or in violation of an
obligation of confidentiality to the Company. Examples of Confidential
Information include, but are not limited to, all customer, client, supplier and
vendor lists, budget information, contents of any database, contracts, product
designs, technical know-how, engineering data, pricing and cost information,
research and development work, software, business plans, proprietary data,
projections, market research, perceptual studies, strategic plans, marketing
information, financial information (including financial statements), sales
information, training manuals, employee lists and compensation of employees, and
all other competitively sensitive information with respect to the Company,
whether or not it is in tangible form, and including, without limitation, any of
the foregoing contained or described on paper or in computer software or other
storage devices, as the same may exist from time to time.

(iii) Restricted Area. For purposes of this Agreement, the term “Restricted
Area” shall mean the United States of America.

10. Miscellaneous.

(a) Authority of Compensation Committee. In making any decisions or taking any
actions with respect to the matters covered by this Agreement, the Compensation
Committee

 

B-8



--------------------------------------------------------------------------------

shall have all of the authority and discretion, and shall be subject to all of
the protections, provided for in the Plan. All decisions and actions by the
Compensation Committee with respect to this Agreement shall be made in the
Compensation Committee’s discretion and shall be final and binding on the
Participant.

(b) No Right to Continued Service. The Participant acknowledges and agrees that,
notwithstanding the fact that the vesting of the Restricted Stock is contingent
upon his continued service to the Company, this Agreement does not constitute an
express or implied promise of continued service relationship with the
Participant or confer upon the Participant any rights with respect to a
continued service relationship with the Company.

(c) Governing Law. This Agreement shall be construed, interpreted and enforced
in accordance with the internal laws of the State of Delaware without regard to
any applicable conflicts of laws provisions.

(d) Exclusive Jurisdiction/Venue. All disputes that arise from or relate to this
Agreement shall be decided exclusively by binding arbitration in Cook County,
Illinois under the Commercial Arbitration Rules of the American Arbitration
Association. The parties agree that the arbitrator’s award shall be final, and
may be filed with and enforced as a final judgment by any court of competent
jurisdiction. Notwithstanding the foregoing, any disputes related to the
enforcement of the restrictive covenants contained in Section 9 of this
Agreement shall be subject to and determined under Delaware law and adjudicated
in Illinois courts.

(e) Participant Representations. The Participant hereby acknowledges, represents
and warrants the following: (a) the Participant is an “accredited investor”
within the meaning of Rule 501(a) of Regulation D promulgated under the
Securities Act of 1933, as amended, and is an experienced and sophisticated
investor and has such knowledge and experience in financial and business matters
as are necessary to evaluate the merits and risks of an investment in the
Company, (b) the Participant has been advised that the Participant may be an
“affiliate” within the meaning of Rule 144 under the Securities Act of 1933, as
amended, and may be subject to the limitations of Rule 144, (c) the Participant
has no intention of offering or selling any of the shares of Restricted Stock
issued hereunder in a transaction that would violate the Securities Act of 1933,
as amended, or the securities laws of any state of the United States of America
or any other applicable jurisdiction, (d) the Participant has been furnished
with, and has had access to, such information as the Participant considers
necessary or appropriate for deciding whether to accept the grant of the shares
of Restricted Stock hereunder, and the Participant has had an opportunity to ask
questions and receive answers from the Company regarding the terms and
conditions of the issuance of such shares of Restricted Stock, and (e) the
Participant is able, without impairing the Participant’s financial condition, to
hold the shares of Restricted Stock to be issued hereunder for an indefinite
period and to suffer a complete loss of the Participant’s investment in such
shares of Restricted Stock.

 

B-9



--------------------------------------------------------------------------------

I hereby acknowledge that I have read this Agreement, have received and read the
Plan, and understand and agree to comply with the terms and conditions of this
Agreement and the Plan.

 

  PARTICIPANT ACCEPTANCE  

 

  Joseph Flanagan

 

B-10



--------------------------------------------------------------------------------

EXHIBIT C

PROPRIETARY INTERESTS PROTECTION AGREEMENT



--------------------------------------------------------------------------------

Accretive Health, Inc.

Proprietary Interests Protection Agreement

This Proprietary Interests Protection Agreement (this “Agreement”) is made and
entered into by and between Accretive Health, Inc. (the “Company”) and the
undersigned employee (“Employee”).

In addition to other good and valuable consideration, Employee is expressly
being given employment or continued employment with the Company including
certain monies, benefits, training and/or trade secrets and other confidential
information of the Company and its customers, suppliers, vendors or affiliates
to which Employee would not have access but for Employee’s relationship with the
Company in exchange for Employee agreeing to the terms of this Agreement. In
consideration of the foregoing, Employee agrees as follows:

1. Definitions.

 

  (a) The Company. For purposes of this Agreement, the “Company” shall mean
Accretive Health, Inc. and its affiliates, partners, joint ventures,
predecessors and subsidiary entities, as well as its successors and assigns.

 

  (b) The Company’s Business. For purposes of this Agreement, the “Company’s
Business” shall mean the development, marketing, sale and implementation of,
among other things, revenue cycle management services and solutions, physician
advisory services, and quality and cost products and services.

 

  (c) Confidential Information. For purposes of this Agreement, “Confidential
Information” as used in this Agreement shall include the Company’s trade secrets
as defined under Illinois law, as well as any other information or material
which is not generally known to the public, and which:

 

  (i) is generated, collected by or utilized in the operations of the Company’s
business and relates to the actual or anticipated business, research or
development of the Company; or

 

  (ii) is suggested by or results from any task assigned to Employee by the
Company or work performed by Employee for or on behalf of the Company.

Confidential Information shall not be considered generally known to the public
if Employee or others improperly reveal such information to the public without
the Company’s express written consent and/or in violation of an obligation of
confidentiality to the Company. Examples of Confidential Information include,
but are not limited to, all customer, client, supplier and vendor lists, budget
information, contents of any database, contracts, product designs, technical
know-how, engineering data, pricing and cost information, performance standards,
productivity standards, research and development work, software, business plans,
proprietary data, projections, market research,

 

C-1



--------------------------------------------------------------------------------

perceptual studies, strategic plans, marketing information, financial
information (including financial statements), sales information, training
manuals, employee lists and compensation of employees, and all other
competitively sensitive information with respect to the Company, whether or not
it is in tangible form, and including without limitation any of the foregoing
contained or described on paper or in computer software or other storage
devices, as the same may exist from time to time.

 

  (d) Restricted Area. For purposes of this Agreement, “Restricted Area” shall
mean the United States of America.

 

  (e) Inventions. For purposes of this Agreement, “Inventions” shall mean all
software programs, source or object code, improvements, formulas, developments,
ideas, processes, techniques, know-how, data, and discoveries, whether
patentable or unpatentable, conceived or reduced to practice by Employee while
in the Company’s employ, either solely or jointly with others, and whether or
not during regular working hours, and conceived or reduced to practice by
Employee within one year of the termination of Employee’s employment with the
Company that resulted from Employee’s prior work with the Company.

 

  (f) Company Inventions. For purposes of this Agreement, “Company Inventions”
shall mean any Invention that either:

 

  (i) relates, at least in part, at the time of conception or reduction to
practice of the Invention, to:

 

  (A) the Company’s Business, projects or products, or to the manufacture or
utilization thereof; or

 

  (B) the Company’s actual or demonstrably anticipated research or development;
or

 

  (ii) results, at least in part, from any work performed directly or indirectly
by Employee for the Company; or

 

  (iii) results, at least in part, from the use of the Company’s time,
materials, facilities or trade secret information.

2. Non-Solicitation. During the time in which Employee performs services for the
Company and for a period of eighteen (18) months after the termination of
Employee’s employment with the Company, regardless of the reason, Employee shall
not, directly or indirectly, either alone or in conjunction with any person,
firm, association, company or corporation:

 

  (a) Hire, recruit, solicit or otherwise attempt to employ or retain or enter
into any business relationship with, any person who is or was an employee of the
Company within the twelve (12) month period immediately preceding the
termination of Employee’s employment; or

 

C-2



--------------------------------------------------------------------------------

  (b) Solicit the sale of any products or services that are similar to or
competitive with products or services offered by, manufactured by, designed by,
or distributed by Company, to any person, company or entity which was a customer
or potential customer of Company for such products or services and with whom
Employee had direct contact or about whom Employee learned Confidential
Information at any time during the last twelve (12) months of his employment
with Company.

3. Non-Disclosure.

 

  (a) Employee will not, without the Company’s prior written permission,
directly or indirectly, utilize for any purpose other than for a legitimate
business purpose solely on behalf of the Company, or directly or indirectly,
disclose to anyone outside of the Company, either during or after Employee’s
employment or relationship with the Company ends, the Company’s Confidential
Information, as long as such matters remain Confidential Information.

 

  (b) This Agreement shall not prevent Employee from revealing evidence of
criminal wrongdoing to law enforcement or prohibit Employee from divulging the
Company’s Confidential Information by order of a court or agency of competent
jurisdiction. However, Employee shall promptly inform the Company of any such
situations and shall take such reasonable steps to prevent disclosure of the
Company’s Confidential Information until the Company has been informed of such
requested disclosure and the Company has had an opportunity to respond to the
court or agency.

4. Return of Company Property. Employee agrees that, in the event that
Employee’s employment with the Company is terminated for any reason, Employee
shall immediately return all of the Company’s property, including without
limitation, (i) tools, pagers, computers, printers, key cards, documents or
other tangible property of the Company, and (ii) the Company’s Confidential
Information in any media, including paper or electronic form, and Employee shall
not retain in Employee’s possession any copies of such information.

5. Ownership of Inventions.

 

  (a) Employee shall disclose all Inventions promptly and fully to the Company.

 

  (b) Except as excluded in Section 5(e) below, Employee hereby agrees to and
hereby grants and assigns to the Company all of Employee’s right, title and
interest in and to all Company Inventions and agrees that all such Company
Inventions shall be the Company’s sole and exclusive property to the maximum
extent permitted by law.

 

  (c)

Employee shall at the request of the Company (but without additional
compensation from the Company): (i) execute any and all papers and perform all
lawful acts that the Company deems necessary for the preparation, filing,
prosecution, and maintenance of applications for United States patents or
copyrights and foreign patents or copyrights on any Company Inventions,
(ii) execute such instruments as are necessary to assign to the Company or to
the

 

C-3



--------------------------------------------------------------------------------

  Company’s nominee, all of Employee’s right, title and interest in any Company
Inventions so as to establish or perfect in the Company or in the Company’s
nominee, the entire right, title and interest in such Company Inventions, and
(iii) execute any instruments necessary or that the Company may deem desirable
in connection with any continuation, renewal or reissue of any patents in any
Company Inventions, renewal of any copyright registrations for any Company
Inventions, or in the conduct of any proceedings or litigation relating to any
Company Inventions. All expenses incurred by the Employee by reason of the
performance of any of the obligations set forth in this Section 5(c) shall be
borne by the Company.

 

  (d) Concurrent with Employee’s execution of this Agreement, Employee attaches
a list and brief description of all unpatented inventions and discoveries, if
any, made or conceived by Employee prior to Employee’s employment with the
Company and that are to be excluded from this Agreement. If no such list is
attached at the time of execution of this Agreement, it shall be conclusively
presumed that Employee has waived any right he may have to any such invention or
discovery which relates to the Company’s business.

 

  (e) Provisions (a) through (d) of this Section 5 regarding assignment of
right, title and interest do not apply to Inventions for which no equipment,
supplies, facility or trade secret information of the Company was used and which
was developed entirely on Employee’s own time, unless (i) the Inventions relate
either to the business of the Company, or to the Company’s actual or
demonstrably anticipated research or development, or (ii) the Inventions result
from any work directly or indirectly performed by the Employee for the Company.

6. Non-Competition.

 

  (a) During the time in which Employee performs services for the Company and
for a period of twelve (12) months after the termination of Employee’s
employment with the Company, regardless of the reason, Employee shall not,
directly or indirectly, either alone or in conjunction with any person, firm,
association, company or corporation, within the Restricted Area:

 

  (i) own, manage, operate, or participate in the ownership, management,
operation, or control of, or be employed by, any entity which is in competition
with the Company’s Business in which the Employee would hold a position with
responsibilities that are entirely or substantially similar to any position the
Employee held during the last twelve (12) months of the Employee’s employment
with the Company or in which the Employee would have responsibility for or
access to confidential information that is similar to or relevant to that
Confidential Information which the Employee had access to during the last twelve
(12) months of the Employee’s employment with the Company; or

 

C-4



--------------------------------------------------------------------------------

  (ii) provide services to any person or entity that engages in any business
that is similar to, or competitive with the Company’s business if doing so would
require Employee to use or disclose the Company’s Confidential Information.

 

  (b) Notwithstanding anything to the contrary, nothing in this Section 6
prohibits Employee from being a passive owner of not more than one percent
(1%) of the outstanding stock of any class of a corporation which is publicly
traded, so long as Employee has no active participation in the business of such
corporation.

7. Employee acknowledges and agrees that the restrictions contained in this
Agreement with respect to time, geographical area and scope of activity are
reasonable and do not impose a greater restraint than is necessary to protect
the goodwill and other legitimate business interests of the Company and that the
Employee has had the opportunity to review the provisions of this Agreement with
his legal counsel. In particular, the Employee agrees and acknowledges that the
Company is currently engaging in business and actively marketing its services
and products throughout the United States, that Employee’s duties and
responsibilities for the Company are co-extensive with the entire scope of the
Company’s business, that the Company has spent significant time and effort
developing and protecting the confidentiality of their methods of doing
business, technology, customer lists, long term customer relationships and trade
secrets and that such methods, technology, customer lists, customer
relationships and trade secrets have significant value.

8. By accepting or continuing employment with the Company, Employee understands
and agrees that: (a) Employee will not bring any confidential information of any
former employer, nor any proprietary work product created as part of Employee’s
duties with Employee’s former employer; and (b) Employee will not use or
disclose any former employer’s confidential information or proprietary work
product in the performance of Employee’s duties with the Company. Further,
Employee represents that Employee is not subject to any contract that would
prohibit Employee from performing Employee’s duties for the Company.

9. Remedies. Employee acknowledges that the compliance with the terms of this
Agreement is necessary to protect the Confidential Information, customer
relationships and goodwill of the Company and that any breach by Employee of
this Agreement will cause continuing and irreparable injury to the Company for
which money damages would not be an adequate remedy. Employee acknowledges that
affiliates are and are intended to be third party beneficiaries of this
Agreement. Employee acknowledges that the Company and any affiliate shall, in
addition to any other rights or remedies they may have, be entitled to
injunctive relief for any breach by Employee of any part of this Agreement. This
Agreement shall not in any way limit the remedies in law or equity otherwise
available to the Company and its affiliates.

10. Severability; Modification. It is expressly agreed by Employee that:

 

  (a)

Modification. If, at the time of enforcement of this Agreement, a court holds
that the duration, geographical area or scope of activity restrictions stated
herein are unreasonable under circumstances then existing or impose a greater
restraint than is necessary to protect the goodwill and other business interests
of the Company,

 

C-5



--------------------------------------------------------------------------------

  Employee agrees that the maximum duration, scope or area reasonable under such
circumstances will be substituted for the stated duration, scope or area and
that the court will be allowed to revise the restrictions contained herein to
cover the maximum duration, scope and area permitted by law, in all cases giving
effect to the intent of the parties that the restrictions contained herein be
given effect to the broadest extent possible.

 

  (b) Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under applicable law, such invalidity, illegality
or unenforceability will not affect any other provision, but this Agreement will
be reformed, construed and enforced as if such invalid, illegal or unenforceable
provision had never been contained herein.

11. Non-Disparagement. Employee understands and agrees that Employee will not
disparage the Company, its officers, directors, administrators, representatives,
employees, contractors, consultants or customers and will not engage in any
communications or other conduct which might interfere with the relationship
between the Company and its current, former, or prospective employees,
contractors, consultants, customers, suppliers, regulatory entities, and/or any
other persons or entities.

12. Applicable Law. This Agreement shall be construed, interpreted, and
enforced, and its validity and enforceability determined, strictly in accordance
with the laws of the State of Delaware without applying its conflicts of laws
principles.

13. Exclusive Jurisdiction/Venue. The parties agree that all litigation arising
out of or relating to Sections 2 (Non-Solicitation), 3 (Confidential
Information), and 6 (Non-Competition) of this Agreement must be brought in Cook
County, Illinois or the federal court of competent jurisdiction sitting in Cook
County, Illinois, and each party shall submit to and accept the exclusive
jurisdiction of such court for the purpose of such suit, legal action or
proceeding.

All other disputes, controversies or questions arising under, out of, or
relating to this Agreement or the breach thereof, other than those disputes
relating to alleged violations of Sections 2 (Non-Solicitation), 3 (Confidential
Information), and 6 (Non-Competition) of this Agreement, shall be conclusively
settled by arbitration to be held in Chicago, Illinois, in accordance with the
American Arbitration Association’s Commercial Arbitration Rules and Mediation
Procedures (the “Rules”). Arbitration shall be the parties’ exclusive remedy for
any such controversies, claims or breaches. The parties also consent to personal
jurisdiction in Chicago, Illinois with respect to such arbitration. The award
resulting from such arbitration shall be final and binding upon both parties.

The arbitrator shall be selected by agreement between the parties, but if they
do not agree on the selection of an arbitrator within thirty (30) days after the
date of the request for arbitration, the arbitrator shall be selected pursuant
to the Rules. With respect to any claim brought to arbitration hereunder, both
the Company and Employee shall be entitled to recover whatever damages would
otherwise be available in any legal proceeding based upon the federal and/or

 

C-6



--------------------------------------------------------------------------------

state law applicable to the claim. The decision of the arbitrator may be entered
and enforced in any court of competent jurisdiction by either the Company or
Employee. Each party shall pay the fees of their respective attorneys (except as
otherwise awarded by the arbitrator), the expenses of their witnesses and any
other expenses connected with representing their cases. Other costs, including
the fees of the mediator, the arbitrator, the cost of any record or transcript
of the arbitration, and administrative fees, shall be borne equally by the
parties, one-half by Employee, on the one hand, and one-half by the Company, on
the other hand.

14. Assignability. The rights herein may be assigned by the Company and shall
bind and inure to the benefit of the Company’s successors, assigns, heirs and
representatives. If the Company makes any assignment of the rights herein,
Employee agrees that this Agreement shall remain binding upon Employee in any
event.

15. Acceptance. The parties agree that this Agreement is accepted
electronically.

I hereby acknowledge that I have reviewed the Agreement and agree to comply with
the terms and conditions set forth herein.

 

  PARTICIPANT ACCEPTANCE  

 

  Joseph Flanagan

 

C-7